Citation Nr: 1017326	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease at L4-5 with retrolisthesis and 
compression fracture at T12 and L1.  

2. Entitlement to an initial rating higher than 10 percent 
for residuals of right wrist injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 2002 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 


FINDINGS OF FACT

1. Prior to May 29, 2007, the degenerative disc disease at 
L4-5 level with retrolisthesis and compression fracture at 
T12 and L1 was manifested by flexion greater than 60 degrees; 
a combined range of motion greater than 120 degrees; there 
was no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis; there were no 
objective neurological abnormalities; and incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months have not been 
shown; from May 30, 2007, degenerative disc disease of at L4-
5 with retrolisthesis and compression fracture at T12 and L1 
is manifested by forward flexion of 60 degrees with pain, 
there is no favorable ankylosis of the entire thoracolumbar 
spine; there are no objective neurological abnormalities; and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
have not been shown.  

2. Residuals of right wrist injury are manifested by 
dorsiflexion to 50 degrees and palmar flexion to 70 degrees 
without additional limitation of motion on repetitive use, 
and there is no evidence of ankylosis.  



CONCLUSIONS OF LAW

1. Prior to May 30, 2007, the criteria for an initial rating 
higher than 10 for degenerative disc disease at L4-5 level 
with retrolisthesis and compression fracture at T12 and L1 
have not been met; since May 30, 2007, the criteria for an 
initial rating of 20 percent for degenerative disc disease at 
L4-5 with retrolisthesis and compression fracture at T12 and 
L1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 
4.71a, Diagnostic Code 5243 (2009).

2. The criteria for an initial rating higher than 10 percent 
for residuals of a right wrist injury have not been met.  38 
C.F.R. § 4.7, 4.71a, Diagnostic Codes 5003, 5024, 5214, 5215 
(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2005.  Where, as here, service connection has been 
granted and initial ratings have been assigned, the claims of 
service connection have been more than substantiated, the 
claims have been proven, thereby rendering 38 U.S.C.A. 
§5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision, 
rating the disabilities, does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran VA 
examinations in August 2005 and in May 2007 and obtained 
service treatment records, VA medical records, and private 
medical records.  While the Veteran has argued that his VA 
examination in August 2005 was inadequate because he was not 
advised when he felt pain on motion, a review of the 
examination shows the examiner indicated pain on range of 
motion and the examination is adequate for rating the 
disability. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or atrophy.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Also with any form of arthritis, painful motion is a 
factor to be considered.  38 C.F.R. § 4.59. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Degenerative Disc Disease 

The degenerative disc disease is rated under Diagnostic Code 
5243, which may be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher rating.  

Under the General Rating for Formula, the criteria for a 20 
percent rating are forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. The 
criteria for 40 percent is flexion to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  

The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  The criteria for 40 
percent are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Facts 

The service treatment records in October 2002 show the 
Veteran was treated for low back pain.  The assessment was 
lumbar strain.  

On VA examination in August 2005, the Veteran complained of 
low back pain for three years.  When pain was at 10 bedrest 
was required, however there was no physician recommended 
bedrest.  There was no time lost from work.  The Veteran's 
usual occupation was a tanker, he was currently unemployed.  
His daily activities of standing, handling, carrying, 
climbing and lifting have been considerably diminished 
because of the back condition.  

Physical evaluation showed normal sensory and motor function.  
Flexion was 0 degrees to 90 degrees.  Extension, right and 
left lateral flexion, right rotation and left rotation were 
all 0 degrees to 30 degrees.  These findings were after 
repetitive use.  There was pain, fatigue, weakness, lack of 
endurance and incoordination of the back.  Pain began on 
flexion at 80 degrees, on extension at 20 degrees, right and 
left lateral flexion at 20 degrees, and right and left 
rotation at 20 degrees.  Intervertebral disc examination from 
C3 to S1 showed no abnormal sensory deficit, motor weakness 
or abnormal reflexes.  

X-rays show mild anterior compression deformities of T12 and 
L1, and retrolisthesis above the degenerative changes at L4-
5.  

In the notice of disagreement received in June 2006, the 
Veteran stated that his private physician diagnosed him with 
sciatica.  He indicated he was losing work over his service-
connected back disability.  

Private medical records from January 2006 to March 2006 show 
back pain.  The records show the Veteran had episodes when he 
had to be on bedrest for a couple of days and that he had 
recently aggravated his back by jumping over a fence and 
twisting his ankle.  

VA records from June 2006 to September 2006 show that the 
Veteran complained of back pain.  He indicated that he missed 
a lot of work as a sewer line tester because of his back 
pain, including five days in March 2006.  He stated that when 
he experienced flare-ups of pain he was in bed for three to 
four days.  The Veteran denied neurological abnormalities.  A 
MRI in August 2006 showed protruding discs at L4-5 and L5-S1, 
but the nerves were not involved.  

In April 2007, the Veteran argued that when his back goes out 
he is on bedrest for a week or more, nearly lost his job due 
to back pain and requested that degenerative disk disease be 
evaluated separately from the compression fracture at T12 and 
L1.  

On VA examination in May 2007, the examiner indicated that 
the Veteran injured his back at Fort Hood, Texas when a hatch 
cover landed on his head.  The Veteran complained of severe 
pain one to two days on a weekly to monthly basis.  He had 
weekly spinal flare-ups which lasted one to two days.  The 
examiner indicated that the Veteran had five incapacitating 
episodes for the thoracolumbar region during the past twelve 
month period.  



There were no objective abnormalities of the thoracic 
sacrospinalis: there was no spasm, atrophy, guarding, pain 
with motion, tenderness and weakness.  Gait was normal and 
there were no abnormal spinal curvatures.  Muscle tone was 
normal and there was no muscle atrophy.  Sensory exam and 
reflex exam was normal.  The examiner indicated that there 
was no thoracolumbar spine ankylosis.  

Range of motion showed flexion from 0 degrees to 60 degrees 
with pain at 60 degrees and there was pain after repetitive 
use.  Extension was from 0 degrees to 30 degrees without pain 
or additional loss of motion on repetitive use.  Right and 
left lateral flexion and right and left lateral rotation were 
from 0 to 30 degrees without pain or additional loss of 
motion on repetitive use.  X-rays show mild disk narrowing at 
L4-5.  

The diagnosis was lumbar spine disc disease and an 
osteoarthritic facet.  The examiner noted the Veteran was 
employed full time as a pipe tester and lost two weeks from 
work due to his back problems.  The examiner noted that 
weakness and fatigue associated with the Veteran's back 
significantly affected the Veteran's occupation because of 
increased absenteeism.  The back severely affected the 
ability to play sports, otherwise for the most part, it had a 
mild to moderate effect on daily activities.  

Analysis 

Prior to May 30, 2007, the evidence shows that on VA 
examination in August 2005, flexion was to 80 degrees with 
pain and the combined range of motion was greater than 120 
degrees (80+ 20+20+20+20+20 = 180 degrees), which does not 
more nearly approximate or equate to limitation of flexion of 
the lumbar spine to 60 degrees or less or combined range of 
motion of the thoracolumbar spine of 120 degrees or less, and 
there is no additional functional loss due to pain, pain on 
movement, swelling, atrophy, fatigue, weakness, 
incoordination, to include during flare-ups and with repeated 
use.  There is no evidence of abnormal gait or spinal 
contour.  

As for objective neurologic abnormalities under the General 
Rating Formula, the Veteran has argued that he has been 
diagnosed with sciatica and private records showed occasional 
frontal thigh pain; however, there is no evidence of 
neurological abnormalities on VA examination in August 2005.  
A MRI in August 2006 does not show nerve involvement.  Thus a 
separate rating for a neurological abnormality is not 
warranted.  

As for Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, while the evidence in 2006 shows the a private 
doctor indicated that the Veteran had to be on bedrest for a 
couple of days and the Veteran reported being in bed for 
three to four days during flareups, there was no evidence of 
incapacitating episodes, that is, bed rest prescribed by a 
physician and treatment by a physician, having a total 
duration of at least two weeks but less than four weeks 
during the past 12 month period.

On VA examination on May 30, 2007, flexion was to 60 degrees 
with pain and there was pain on repetitive use, which 
warrants an initial rating of 20 percent under the General 
Rating Formula.  An initial rating higher than 20 percent is 
not warranted as limitation of motion does not more nearly 
approximate or equate to limitation of flexion of the lumbar 
spine to 30 degrees or less of forward flexion of the 
thoracolumbar spine and the evidence does not show ankylosis 
of the thoracolumbar spine.  

As there is also no indication of neurological impairment, 
separate rating for a neurological abnormality is not 
warranted under the General Rating Formula.  

As for Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, while the VA examination in May 2007 indicated that 
the Veteran had five incapacitating episodes within the last 
year, there is no indication that the Veteran had 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician, having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.

For these reasons, prior to May 30, 2007, the preponderance 
of the evidence is against the claim for an initial rating 
higher than 10 percent under the General Rating Formula and 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes and the benefit of the doubt 
rule does not apply.  38 U.S.C.A. §5107(b).  

From May 30, 2007, the Veteran meets criteria for a 40 
percent rating but not higher under the General Rating 
Formula for Disease and Injuries of the Spine.  The 
preponderance of the evidence is against a rating greater 
than 40 percent, and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).

Right Wrist

The service connected residuals of right wrist injury are 
rated under Diagnostic Code 5024.  Under Diagnostic Code 
5024, tenosynovitis is rated on limitation of motion of 
affected parts as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion for 
the specific joint involved.  

Under Diagnostic Code 5215, for limitation of motion of the 
wrist, the current 10 percent rating is the maximum schedular 
rating under Diagnostic Code 5215.

The criteria for the next higher rating, 30 percent, for 
ankylosis of the wrist under 38 C.F.R. § 4.71a, Diagnostic 
Code 5214, requires favorable ankylosis of the wrist in 20 
degrees to 30 degrees dorsiflexion.

Facts

The service treatment records in May 2002 show that the 
Veteran complained of right wrist pain.  In August 2003, he 
subsequently injured his right arm when it was caught in the 
ammo door, causing severe pain and swelling of the right 
wrist.  

The Veteran indicated that he was right handed.  

On VA examination in August 2005, the Veteran complained of 
chronic pain and that he had lost two weeks from work.  

Physical examination showed dorsiflexion from 0 degrees to 60 
degrees of dorsiflexion and palmar flexion from 0 degrees to 
75 degrees.  Radial deviation was normal as was ulnar 
deviation.  These were the findings after repetitive use.  
There was pain, fatigue, weakness, lack of endurance and 
incoordination.  Pain began on dorsiflexion at 50 degrees and 
on palmar flexion at 70 degrees.  The diagnosis was right 
wrist tendonitis.  X-rays were negative.  

On VA examination in May 2007, the Veteran complained of 
stiffness in the right wrist.  There were mild flare-ups of 
joint disease every one to two months.  

Physical examination showed ulnar deviation was from 0 to 40 
degrees and radial deviation was from 0 to 20 degrees.  There 
was no additional limitation of motion on repetitive use.  
Dorsiflexion was from 0 to 65 degrees with no additional 
limitation of motion on repetitive use.  Palmar flexion was 
from 0 to 80 degrees. The examiner indicated that there was 
no joint ankylosis.  The examiner noted that the Veteran's 
right wrist strain did not have significant effects on 
occupational activities.

Analysis

The Veteran is rated 10 percent for residuals of right wrist 
injury, which is the maximum rating under Diagnostic Code 
5215.  The next higher rating is 30 percent under Diagnostic 
Code 5214 for ankylosis that is favorable in 20 degrees to 30 
degrees of dorsiflexion.  There is no evidence that the 
Veteran has ankylosis of the right wrist.  The evidence shows 
that dorsiflexion is to 50 degrees with pain and palmar 
flexion is to 70 degrees with pain.  There was no additional 
limitation of motion on repetitive use.  There is no credible 
objective evidence to show that pain on use or during flare-
ups results in ankylosis.



There are no other rating criteria by which the Veteran would 
be more appropriately evaluated in terms of his residuals of 
right wrist injury.  As the criteria for a higher rating have 
not been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 
38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of a service-connected disability with the established 
criteria.  If the criteria reasonably describe the disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
levels and symptomatology, and provided for a greater 
evaluation for more severe symptoms.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

        (The Order follows on the next 
page.).





ORDER

Prior to May 30, 2007, an initial rating higher than 10 
percent for degenerative disc disease at L4-5 with 
retrolisthesis and compression fracture at T12 and L1 level 
is denied.
 
From May 30, 2007, an initial rating of 20 percent for 
degenerative disc disease at L4-5 level with retrolisthesis 
and compression fracture at T12 and L1 is granted, subject to 
the law and regulations governing the award of a monetary 
benefit.

An initial rating higher than 10 percent for residuals of 
right wrist injury is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


